DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment dated 1/14/2021 has been entered and considered for this Office Action.

Claim Objections
Claim 1 is objected to because of the following informalities. Appropriate correction is required.
Claim 1 recites “a portion […] are” in lines 12-13 of the claim but should be corrected to have proper subject-verb agreement. “a portion” is singular and should be changes to plural (i.e., --portions--) to agree with “are” which is plural. Otherwise, “are” is plural and should be changed to singular (i.e., --is--) to agree with “a portion” which is singular.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 4, 5, 7, 8, 10, 11, 14, 15, 17, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kholer et al., US 2014/0005521 A1 (hereinafter “Kholer”) in view of Corl et al., US 2003/0018273 A1 (hereinafter “Corl-1”) and Corl, US 2013/0303919 A1 (hereinafter “Corl-2”).
Regarding claim 1, Kohler teaches an intravascular ultrasound (IVUS) device (1100, Fig. 11), comprising:
a flexible elongate member (catheter shaft 1002, Fig. 11) having a proximal portion and a distal portion (see annotated figure below) configured to be positioned within a vessel of a patient (¶ [0062]
a substrate (602, Fig. 6B) coupled to the distal portion of the flexible elongate member (implied since the transducer, which is disposed at the distal portion of the flexible elongate member, is mounted to substrate 602 as shown in Fig. 6B);
a controller (processor/integrated circuit 1102, Fig. 11) coupled to the distal portion (1004) of the flexible elongate member;
an ultrasound transducer array (multiple arrays 1008 of cMUTs, Fig. 11; first substrate 600 with arrays of capacitive micromachined ultrasound transducers, Fig. 6B) mounted on the substrate (602, Fig. 6B) and in communication with the controller (“individual arrays 1008 are connected to an integrated circuit 1102 instead of being connected directly to the connector 1012. The integrated circuit 1102 is connected to the connector 1012 by data bus 1010' which functions as supplying both power and a data connection. Via the data bus 1010' the integrated circuit 1102 receives instructions for how to drive the individual arrays 1008” ¶ [0136]), wherein the ultrasound transducer array comprises a plurality of ultrasound transducer (implied in the term “array” or “multiple arrays” as discussed above; see Fig. 11);
a pressure sensor (1104, Fig. 11; 612, Fig. 6B) mounted on the substrate (602, Fig. 6B) and in communication with the controller (1102, Fig. 11) via a conductive segment (line connecting pressure sensor 1104 to controller 1102, Fig. 11 is understood to be a conductive segment), wherein the pressure sensor is positioned distal of the ultrasound transducer array (see Fig. 11) on the substrate (see Fig. 6B) such that the a portion of the conductive segment is located proximate to the ultrasound transducer array as the conductive segment extends between the see Fig. 11 which illustrates a portion of the conductive segment as being proximate to (i.e., close to or nearby) the ultrasound transducer array); and
a plurality of wires (data bus 1010’, Fig. 11; ¶ [0075]; it is implied that the bus is made of a plurality of wires: “In some embodiments the power cable and the data bus are incorporated together. For instance DC power may be supplied along the data bus in some embodiments. A higher frequency data could be transmitted along the same wires.” ¶ [0075]) extending from the distal portion of the flexible elongate member to the proximal portion of the flexible elongate member, wherein both the ultrasound transducer array and the pressure sensor are in electrical communication with the plurality of wires (via integrated circuit 1102, Fig. 11) such that the plurality of wires is configured to carry both signals representing information captured by the ultrasound transducer array (implied from ultrasound imaging, ¶ [0029]; “In another embodiment the at least one integrated circuit comprises circuitry for performing ultrasound imaging using the at least one array of capacitive micromachined ultrasound transducers while heating the target zone. The ultrasound imaging may in some embodiments be performed onboard in the integrated circuit. In other embodiments the data acquired from the capacitive micromachined ultrasound transducers may be sent out on the data bus.” ¶ [0076]) and information captured by the pressure sensor (implied from ¶ [0028] which states “Integrating temperature, pressure and flow sensors into the CMUT catheter would be much easier since the same signal chain can be used in essence”; the signal chain used for the CMUT is the data bus, thus using “the same signal chain” as the CMUT for the pressure sensor means using the data bus).

Kohler does not teach that the conductive segment is a plurality of conductive segments, let alone that the substrate comprises the plurality of conductive segments.
Corl-1 teaches a substrate (77, Figs. 4-11) comprising a plurality of conductive segments (92, Figs. 8-11), and a pressure sensor (92a, Figs. 8, 11, and 12; ¶ [0052]) mounted on the substrate (see Fig. 11) and in communication with a controller (29, Fig. 1) via the plurality of conductive segments (92a is connected to 92 which is connected to 106/107 which is connected to 29 via 26, 27, and 28, Figs. 1, 4, 5, 8, 12).
Corl-1 teaches that the schematic/wiring for the pressure sensor by using a plurality of conductive segments (i.e., three conductive segments for signal out(+), common, and signal out(-), Fig. 12) as shown in Fig. 12 allows for temperature compensation (“It can be seen that the two resistors 92a connected as shown form a half bridge one of the resistors responds positively to pressure change and the other resistor responds negatively to a pressure change. Thus, as a pressure is supplied to the diaphragm 79, one resistor increases in value and the other resistor decreases in value to provide a voltage change. By applying the same current to both resistors at the same time, temperature effects can be measured because temperature change will affect both of the resistors in the same way so that the pressure measurements can be compensated for any changes in temperature which are sensed by the resistors 92a. The changes in resistivity caused by the temperature changes in the resistors will cancel each other out because of the half bridge configuration used. In connection with FIG. 12 it can be seen that with the use of three leads it is possible to obtain temperature compensation by utilizing a half-bridge configuration for the pressure sensor.” ¶ [0052]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kohler such that the conductive segment is a plurality of conductive segments and that that substrate comprises the plurality of conductive segments, as taught by Corl-1; and the ordinarily skilled artisan would have been motivated to make this modification in order to compensate for temperature effects on the pressure sensor.
The modified Kohler invention does not teach the controller is mounted on the substrate.
Corl-2 in the same field of endeavor (intravascular ultrasound), teaches an intravascular ultrasound device, comprising:
a substrate (flex circuit substrate 212 of ASIC/MEMS hybrid assembly 146, Fig. 10, ¶ [0054]) coupled (via epoxy 148, Fig. 10) to a distal portion of a flexible elongate member (housing 116, Fig. 10; “the ASIC 144 and MEMS 138 are mounted together on a flex circuit substrate 212 to form an ASIC/MEMS hybrid assembly 146, which is then mounted in the housing 116 and secured in place with epoxy 148 or other bonding agent” ¶ [0054]
a controller (ASIC 144, Fig. 10) mounted on the substrate (“the ASIC 144 and MEMS 138 are mounted together on a flex circuit substrate 212 to form an ASIC/MEMS hybrid assembly 146” ¶ [0054]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Kohler invention such that the controller is mounted on the substrate, as taught by Corl-2; and the ordinarily skilled artisan would have been motivated to make this modification in order to structurally support the controller and provide electrical connections thereto.

Regarding claim 4, Kohler modified by the teachings of Corl-1 and Corl-2 as discussed above teaches the invention of claim 1. Kohler further teaches the controller (1102) is configured to communicate the signals based on information from both the ultrasound transducer and the pressure sensor on the plurality of wires (“The integrated circuit 1102 is connected to the connector 1012 by data bus 1010' which functions as supplying both power and a data connection. Via the data bus 1010' the integrated circuit 1102 receives instructions for how to drive the individual arrays 1008. The integrated circuit 1102 is also shown as being connected to a pressure or flow sensor 1104 at the tip of the proximal end 1004.” ¶ [0136]; “Integrating temperature, pressure and flow sensors into the CMUT catheter would be much easier since the same signal chain can be used in essence.” ¶ [0028]).

Regarding claim 5, Kohler modified by the teachings of Corl-1 as discussed above teaches the invention of claim 4. While Kohler teaches a wired connection between the pressure sensor (1104) and the controller (1102) (see Fig. 11 which illustrates a line connecting elements 1102 and 1104 which the ordinarily skilled artisan would understand to be an electrically wired connection), Kohler does not teach that the pressure sensor is connected to the controller via three leads.
Corl-1 teaches a pressure sensor (pressure sensor assembly 76/92a, Figs. 3-8) connected to a controller (29, Fig. 1, ¶ [0037]) via three leads (107, Figs. 4-8). Regarding the three leads, Corl-1 further teaches at ¶ [0052]: “A schematic of the wiring for the pressure sensor assembly 76 is shown in FIG. 12. The two generally U-shaped portions 92a on opposite sides of the diaphragm 79 are represented as resistors and are connected to the, three leads 107 in the manner shown. One of the first of the outside leads 107 is "SIGNAL OUT" (+) and the second or other outside lead is "SIGNAL OUT" (-) and the third or middle lead is a common lead as shown. This pattern makes it possible to not cross leads and has the third lead going up the middle or center of the die or the diaphragm structure 77. It can be seen that the two resistors 92a connected as shown form a half bridge one of the resistors responds positively to pressure change and the other resistor responds negatively to a pressure change. Thus, as a pressure is supplied to the diaphragm 79, one resistor increases in value and the other resistor decreases in value to provide a voltage change. By applying the same current to both resistors at the same time, temperature effects can be measured because temperature change will affect both of the resistors in the same way so that the pressure measurements can be compensated for any changes in temperature which are sensed by the resistors 92a. The changes in resistivity caused by the temperature changes in the resistors will cancel each other out because of the half bridge configuration used. In connection with FIG. 12 it can be seen that with the use of three leads it is possible to obtain temperature compensation by utilizing a half-bridge configuration for the pressure sensor. Alternatively, a more precise temperature compensation can be provided by directly measuring the two resistances, and then solving the mathematical equations which relate temperature and pressure to the two sensor resistances.”
It would have been obvious to one having ordinary skill in the art to further modify the modified invention of Kohler such that the pressure sensor connects to the controller via three leads, as taught by Corl-1; and the ordinarily skilled artisan would have been motivated to make this modification in order to obtain temperature compensation for the pressure sensor by utilizing the half-bridge configuration as discussed above.

Regarding claim 7, Kohler modified by the teachings of Corl-1 and Corl-2 as discussed above teaches the invention of claim 1. It is noted that the patient interface module and the connection between the patient interface module and the plurality of wires as recited in the claim are not within the scope of the claimed invention and therefore not given patentable weight beyond the capability of the connector to provide such a connection.
 Further, Kohler (modified as discussed above) teaches that the proximal portion of the plurality of wires is coupled to a connector (connector 1012, Fig. 11) configured to connect the plurality of wires to a patient interface module (catheter interface 1204, Fig. 12):
It is implied that the connector is configured to connect the plurality of wires to the interface 1204 because:
data bus 1010’ modified as discussed above regarding claim 1) are configured to carry the power and data signals to the controller (1102) for driving the ultrasound transducer (e.g., for ultrasound therapy) and/or carry measurement signals representing information captured by the ultrasound transducer and pressure transducer (e.g., for ultrasound imaging; as discussed above regarding claim 1; see ¶ [0028], [0029], [0075], and [0076]).
(2) The patient interface module (catheter interface 1204) is connected to the proximal end of the catheter 1206 as shown in Fig. 12 and thus understood to be connected via the connector 1102 which is at the proximal end of the catheter. The patient interface module interfaces with the computer system 1214 via hardware interface 1212 via some sort of communication link as shown by a bidirectional arrow in Fig. 12.
(3) The computer system 1214 provides system control for imaging and therapy via the hardware interface 1212 and the patient interface module (catheter interface 1204).
(4) Therefore it is understood that connector (1012 at the proximal end of the catheter) is configured to connect the plurality of wires (databus 1010’ modified as discussed above regarding claim 1) to the patient interface module (catheter interface 1204), at least in a communicative manner, in order for those data signals that control the imaging and therapy to get from the computer system 1214 to the plurality of wires (databus 1010’) via hardware interface 1212 and the patient interface module (catheter interface 1204), and ultimately to the controller 1102 to control and/or measure signals from the ultrasound transducer and/or pressure transducer.

Regarding claim 8, Kohler modified by the teachings of Corl-1 and Corl-2 as discussed above teaches the invention of claim 1. Further, Kohler teaches that the controller (1102) is disposed adjacent to the ultrasound transducer array (1008) (see Fig. 11).

Regarding claim 10, Kohler modified by the teachings of Corl-1 and Corl-2 as discussed above teaches the invention of claim 1. Further, Kohler teaches that the flexible elongate member may comprise a guidewire lumen for receiving a guidewire (see Fig. 8; “Within the tube 812 could be a cable 814. The cable could extend up from the tube 812 through the distal end 808 of the catheter 800. The distal end 808 could for instance have a springy material or be pre-stressed. This may cause a natural curvature of the distal end 808. When the cable is pulled or moved in the direction 818 this causes the cable 814 to shorten which may cause the distal end 808 to straighten. This would change the focus of the catheter 800. The cable 814 could also be used to manipulate a linkage. The mechanical adjustment of this catheter may be used, in some embodiments, to actively steer or guide the catheter.” ¶ [0133]).

Regarding claim 25, Kohler modified by the teachings of Corl-1 and Corl-2 as discussed above teaches the invention of claim 1. The pressure sensor can be considered a pressure transducer because it is understood that the controller cannot directly measure pressure and therefore relies on the pressure sensor to transducer physical pressure into a readable electrical signal.

claim 26, Kohler modified by the teachings of Corl-1 and Corl-2 as discussed above teaches the invention of claim 1; but does not teach the plurality of wires comprises only three wires or only four wires, wherein all of the plurality of wires are in a twisted configuration, and wherein both the ultrasound transducer array and the pressure sensor are in electrical communication with a wire pair of the plurality of wires such that the wire pair the plurality of wires is configured to carry both signals representing information captured by the ultrasound transducer array and information captured by the pressure sensor.
Corl-1 in the same field of endeavor (intravascular ultrasound) teaches a plurality of wires leads (trifilar lead structure 106/insulated copper leads 107, Figs. 4-9), wherein a distal end of the plurality of wires is connected to electrical contacts (96, Fig. 9) positioned on a proximal region of a substrate (77, Fig. 9) (“By way of example, the spacing between V-grooves 91 from center to center can be 75 microns with the V-groove having a width of 25 microns and having a typical depth of 18 microns. The metal pads 96 formed by the chromium and gold layers 93 and 94 can have a suitable width as for example, 50 microns with the overlap on each side being approximately 12.5 microns to provide a spacing of approximately 25 microns between adjacent V-shaped pads 96. The bottom of the V-shaped groove can have a total length of approximately 250 microns.” ¶ [0047]; Fig. 9; “A trifilar lead structure 106 is connected to the rectangular diaphragm structure 77. It has insulated copper leads 107 of a suitable diameter as for example 48AWG soldered into place to the V-shaped recesses 91 so that the leads 107 extend outwardly therefrom and lie in a plane parallel to the plane of the diaphragm structure 77.” ¶ [0050]), where in the plurality of wires comprises 1 (there are only three wires shown in Figs. 4-8; the three wires correspond to a reference voltage line (common), and two signal lines (signal out + and signal out -), Fig. 12; ¶ [0052]), wherein both the ultrasound transducer and the pressure transducer are in electrical communication with a wire pair of the plurality of wires such that the wire pair is configured to carry both signals representing information captured by the ultrasound transducer and information captured by the pressure transducer (“In connection with the leads from the Doppler transducer 58 it should be appreciated that if desired some of the conductors provided for the Doppler ultrasound transducer can be shared with the wires or conductors provided for the pressure sensor assembly 76. Thus, two of the wires for the pressure sensor can be utilized for the Doppler transducer because the pressure sensor operates at DC or up to a few hundred Hz or KHz whereas the Doppler sensor operates at 10 MHz and above. These frequency ranges can be readily separated by one skilled in the art by using simple filters and the appropriate circuitry.” ¶ [0054]).
The ordinarily skilled artisan would have recognized that routing both the signals representing information captured by the ultrasound transducer and signals representing information captured by the pressure transducer and the same wire pair of the plurality of wires comprising only three wires would have been advantageous with regards to size constraints. For example, reducing the number of wires means that the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify invention of Kohler such that a distal end of the plurality of wires is connected to electrical contacts positioned on a proximal region of the substrate, wherein the plurality of wires comprises only three wires, and wherein both the ultrasound transducer and the pressure transducer are in electrical communication with a wire pair of the plurality of wires such that the wire pair is configured to carry both signals representing information captured by the ultrasound transducer and signals representing information captured by the pressure transducer, as taught by Corl-1; and the ordinarily skilled artisan would have been motivated to make this modification in order to advantageously reduce the number of wires.
Corl-2 in the same field of endeavor (intravascular ultrasound), teaches an intravascular ultrasound device, comprising:
a substrate (flex circuit substrate 212 of ASIC/MEMS hybrid assembly 146, Fig. 10, ¶ [0054]) coupled (via epoxy 148, Fig. 10) to a distal portion of a flexible elongate member (housing 116, Fig. 10; “the ASIC 144 and MEMS 138 are mounted together on a flex circuit substrate 212 to form an ASIC/MEMS hybrid assembly 146, which is then mounted in the housing 116 and secured in place with epoxy 148 or other bonding agent” ¶ [0054]);
a controller (ASIC 144, Fig. 10
a cable (134, Fig. 3) extending the distal portion (see Fig. 3) of the flexible elongate  member to a proximal portion (where 104 is located, Fig. 1) of the flexible elongate member.
Corl-2 further teaches that the cable may be a shielded twisted triplet cable with a pair of the three twisted wires forming a balanced transmission line (i.e., understood to mean data transmission), while the third wire and the shield carry high voltage (power) and ground respectively (¶ [0017]). In this configuration, coupling between the balanced signal pair operated in differential mode and the other wire/shield is minimized by symmetry (¶ [0017]).
The ordinarily skilled artisan would have recognized that the technique of Corl-2 if applied to the modified Kohler invention would have predictably resulted in more robust communication less susceptible to noise due to the twisting of the three wires as part of a shielded twisted triplet operated in the differential mode operation.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Kohler invention such that all the plurality of wires are in a twisted configuration, as taught by Corl-2; and the ordinarily skilled artisan would have been motivated to make this modification in order to increase robustness of communication of the aforementioned signals by making it less susceptible to noise because of the twisting of the wires, the shielding, and operation in differential mode.

Regarding claim 11
a catheter (catheter 1000/1100, Figs. 10 and 11; catheter 1206, Fig. 12) configured to be positioned within a vessel of a patient (¶ [0062]) comprising:
a flexible elongate member (catheter shaft 1002, Fig. 11) comprising a proximal portion and a distal portion (see annotated figure below);
a substrate (602, Fig. 6B) coupled to the distal portion of the flexible elongate member (implied since the transducer, which is disposed at the distal portion of the flexible elongate member, is mounted to substrate 602 as shown in Fig. 6B);
a controller (processor/integrated circuit 1102, Fig. 11) coupled to the distal portion (1004, Fig. 10) of the catheter;
an ultrasound transducer array (multiple arrays 1008 of cMUTs, Fig. 11; first substrate 600 with arrays of capacitive micromachined ultrasound transducers, Fig. 6B) mounted on the substrate (602, Fig. 6B) and in communication with the controller (“individual arrays 1008 are connected to an integrated circuit 1102 instead of being connected directly to the connector 1012. The integrated circuit 1102 is connected to the connector 1012 by data bus 1010' which functions as supplying both power and a data connection. Via the data bus 1010' the integrated circuit 1102 receives instructions for how to drive the individual arrays 1008” ¶ [0136]), wherein the ultrasound transducer array comprises a plurality of ultrasound transducer (implied in the term “array” or “multiple arrays” as discussed above; see Fig. 11);
a pressure sensor (1104, Fig. 11; 612, Fig. 6B) mounted on the substrate (602, Fig. 6B) and in communication with the controller (1102, Fig. 11) via a conductive segment (line connecting pressure sensor 1104 to controller 1102, Fig. 11 is understood to be a conductive segment), wherein the pressure sensor is positioned distal of the ultrasound transducer array (see Fig. 11) on the substrate (see Fig. 6B) such that the a portion of the conductive segment is located proximate to the ultrasound transducer array as the conductive segment extends between the controller and the pressure sensor (see Fig. 11 which illustrates a portion of the conductive segment as being proximate to (i.e., close to or nearby) the ultrasound transducer array); and
a plurality of wires (data bus 1010’, Fig. 11; ¶ [0075]; it is implied that the bus is made of a plurality of wires: “In some embodiments the power cable and the data bus are incorporated together. For instance DC power may be supplied along the data bus in some embodiments. A higher frequency data could be transmitted along the same wires.” ¶ [0075]) extending from the distal portion of the flexible elongate member to the proximal portion of the flexible elongate member, wherein both the ultrasound transducer array and the pressure sensor are in electrical communication with the plurality of wires (via integrated circuit 1102, Fig. 11) such that the plurality of wires is configured to carry both signals representing information captured by the ultrasound transducer array (implied from ultrasound imaging, ¶ [0029]; “In another embodiment the at least one integrated circuit comprises circuitry for performing ultrasound imaging using the at least one array of capacitive micromachined ultrasound transducers while heating the target zone. The ultrasound imaging may in some embodiments be performed onboard in the integrated circuit. In other embodiments the data acquired from the capacitive micromachined ultrasound transducers may be sent out on the data bus.” ¶ [0076]) and information captured by the pressure sensor (implied from ¶ [0028] which states “Integrating temperature, pressure and flow sensors into the CMUT catheter would be much easier since the same signal chain can be used in essence”; the signal chain used for the CMUT is the data bus, thus using “the same signal chain” as the CMUT for the pressure sensor means using the data bus); and
a user interface (1214, 1218, Fig. 12, ¶ [0137]) in communication with the catheter and configured to present information (¶ [0069]).

Kohler does not teach that the conductive segment is a plurality of conductive segments, let alone that the substrate comprises the plurality of conductive segments.
Corl-1 teaches a substrate (77, Figs. 4-11) comprising a plurality of conductive segments (92, Figs. 8-11), and a pressure sensor (92a, Figs. 8, 11, and 12; ¶ [0052]) mounted on the substrate (see Fig. 11) and in communication with a controller (29, Fig. 1) via the plurality of conductive segments (92a is connected to 92 which is connected to 106/107 which is connected to 29 via 26, 27, and 28, Figs. 1, 4, 5, 8, 12).
Corl-1 teaches that the schematic/wiring for the pressure sensor by using a plurality of conductive segments (i.e., three conductive segments for signal out(+), common, and signal out(-), Fig. 12) as shown in Fig. 12 allows for temperature “It can be seen that the two resistors 92a connected as shown form a half bridge one of the resistors responds positively to pressure change and the other resistor responds negatively to a pressure change. Thus, as a pressure is supplied to the diaphragm 79, one resistor increases in value and the other resistor decreases in value to provide a voltage change. By applying the same current to both resistors at the same time, temperature effects can be measured because temperature change will affect both of the resistors in the same way so that the pressure measurements can be compensated for any changes in temperature which are sensed by the resistors 92a. The changes in resistivity caused by the temperature changes in the resistors will cancel each other out because of the half bridge configuration used. In connection with FIG. 12 it can be seen that with the use of three leads it is possible to obtain temperature compensation by utilizing a half-bridge configuration for the pressure sensor.” ¶ [0052]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kohler such that the conductive segment is a plurality of conductive segments and that that substrate comprises the plurality of conductive segments, as taught by Corl-1; and the ordinarily skilled artisan would have been motivated to make this modification in order to compensate for temperature effects on the pressure sensor.
The modified Kohler invention does not teach the controller is mounted on the substrate.
Corl-2 in the same field of endeavor (intravascular ultrasound), teaches an intravascular ultrasound device, comprising:
a substrate (flex circuit substrate 212 of ASIC/MEMS hybrid assembly 146, Fig. 10, ¶ [0054]) coupled (via epoxy 148, Fig. 10) to a distal portion of a flexible elongate member (housing 116, Fig. 10; “the ASIC 144 and MEMS 138 are mounted together on a flex circuit substrate 212 to form an ASIC/MEMS hybrid assembly 146, which is then mounted in the housing 116 and secured in place with epoxy 148 or other bonding agent” ¶ [0054]);
a controller (ASIC 144, Fig. 10) mounted on the substrate (“the ASIC 144 and MEMS 138 are mounted together on a flex circuit substrate 212 to form an ASIC/MEMS hybrid assembly 146” ¶ [0054]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Kohler invention such that the controller is mounted on the substrate, as taught by Corl-2; and the ordinarily skilled artisan would have been motivated to make this modification in order to structurally support the controller and provide electrical connections thereto.
Regarding the limitation of the user interface, although Kohler teaches:
ultrasound imaging and therefore ultrasound imaging signals are understood to be carried by the plurality of wires (¶ [0028], [0029], [0075], [0076]; as discussed above) and routed to a computer system (e.g., 1214) for image reconstruction into an ultrasound image (“In other embodiments the data acquired from the capacitive micromachined ultrasound transducers may be sent out on the data bus. The circuitry for performing ultrasound imaging may, in some embodiments, be simply for performing data collection. The reconstruction or the interpretation of the data acquired from the catheter during performing the ultrasound imaging may then be reconstructed by a processor or a computer system externally.” ¶ [0076]) and
a user interface (1214, 1218, Fig. 12, ¶ [0137]) in communication with the catheter and configured to present information (¶ [0069]; as discussed above),
Kohler does not teach that the user interface is configured to present information based on the signals carried by the plurality of wires; i.e., Kohler generating teaches information (i.e., an ultrasound image) based on signals carried by the plurality of wires (i.e., based on ultrasound imaging signals), but does not explicitly teach that this generated ultrasound image is necessarily presented such as to a user.
Corl-2 teaches a user interface (monitor 108, Fig. 1) in communication with a catheter (102) via a patient interface module (PIM, 104) and console or processing system (106) as shown in Fig. 1. Corl-2 further teaches that the user interface is configured to present (i.e., display) an intravascular ultrasound (IVUS) image generated by console 106, (¶ [0048]).
It would have been obvious to one having ordinary skill in the art to further modify the modified Kohler invention such that the user interface is configured to present (i.e., display the ultrasound image, as taught by Corl-2; and the ordinarily skilled artisan would have been motivated to make this modification in order to provide feedback for the ultrasound therapy by visually monitoring the tissue (via ultrasound imaging) as the tissue is being treated.
By making this modification, it follows that the user interface of the modified Kohler invention would be configured to present information based on the signals carried by the plurality of wires because the ultrasound image of Kohler (which is now 

Regarding claim 14, Kohler modified by the teachings of Corl-1 and Corl-2 as discussed above teaches the invention of claim 11. Kohler further teaches the controller (1102) is configured to communicate the signals based on information from both the ultrasound transducer and the pressure transducer on the plurality of wires (“The integrated circuit 1102 is connected to the connector 1012 by data bus 1010' which functions as supplying both power and a data connection. Via the data bus 1010' the integrated circuit 1102 receives instructions for how to drive the individual arrays 1008. The integrated circuit 1102 is also shown as being connected to a pressure or flow sensor 1104 at the tip of the proximal end 1004.” ¶ [0136]; “Integrating temperature, pressure and flow sensors into the CMUT catheter would be much easier since the same signal chain can be used in essence.” ¶ [0028]).

Regarding claim 15, Kohler modified by the teachings of Corl-1 and Corl-2 as discussed above teaches the invention of claim 14. While Kohler teaches a wired connection between the pressure sensor (1104) and the controller (1102) (see Fig. 11 which illustrates a line connecting elements 1102 and 1104 which the ordinarily skilled artisan would understand to be an electrically wired connection), Kohler does not teach that the pressure semspr is connected to the controller via three leads.
Corl-1 teaches a pressure sensor (pressure sensor assembly 76, Figs. 3-8) connected to a controller (29, Fig. 1, ¶ [0037]) via three leads (107, Figs. 4-8). Regarding the three leads, Corl-1 further teaches at ¶ [0052]: “A schematic of the wiring for the pressure sensor assembly 76 is shown in FIG. 12. The two generally U-shaped portions 92a on opposite sides of the diaphragm 79 are represented as resistors and are connected to the, three leads 107 in the manner shown. One of the first of the outside leads 107 is "SIGNAL OUT" (+) and the second or other outside lead is "SIGNAL OUT" (-) and the third or middle lead is a common lead as shown. This pattern makes it possible to not cross leads and has the third lead going up the middle or center of the die or the diaphragm structure 77. It can be seen that the two resistors 92a connected as shown form a half bridge one of the resistors responds positively to pressure change and the other resistor responds negatively to a pressure change. Thus, as a pressure is supplied to the diaphragm 79, one resistor increases in value and the other resistor decreases in value to provide a voltage change. By applying the same current to both resistors at the same time, temperature effects can be measured because temperature change will affect both of the resistors in the same way so that the pressure measurements can be compensated for any changes in temperature which are sensed by the resistors 92a. The changes in resistivity caused by the temperature changes in the resistors will cancel each other out because of the half bridge configuration used. In connection with FIG. 12 it can be seen that with the use of three leads it is possible to obtain temperature compensation by utilizing a half-bridge configuration for the pressure sensor. Alternatively, a more precise temperature compensation can be provided by directly measuring the two resistances, and then solving the mathematical equations which relate temperature and pressure to the two sensor resistances.”


Regarding claim 17, Kohler modified by the teachings of Corl-1 and Corl-2 as discussed above teaches the invention of claim 11. It is noted that the patient interface module and the connection between the patient interface module and the plurality of wires as recited in the claim are not within the scope of the claimed invention and therefore not given patentable weight beyond the capability of the connector to provide such a connection.
Further, Kohler (modified as discussed above) teaches that the proximal portion of the plurality of wires is coupled to a connector (connector 1012, Fig. 11) configured to connect the plurality of wires to a patient interface module (catheter interface 1204, Fig. 12):
It is implied that the connector is configured to connect the plurality of wires to the interface 1204 because:
(1) The plurality of wires (data bus 1010’ modified as discussed above regarding claim 1) are configured to carry the power and data signals to the controller (1102) for driving the ultrasound transducer (e.g., for ultrasound therapy) and/or carry measurement signals representing information captured by the ultrasound transducer and pressure transducer (e.g., for ultrasound imaging; as discussed above regarding claim 1; see ¶ [0028], [0029], [0075], and [0076]).
catheter interface 1204) is connected to the proximal end of the catheter 1206 as shown in Fig. 12 and thus understood to be connected via the connector 1102 which is at the proximal end of the catheter. The patient interface module interfaces with the computer system 1214 via hardware interface 1212 via some sort of communication link as shown by a bidirectional arrow in Fig. 12.
(3) The computer system 1214 provides system control for imaging and therapy via the hardware interface 1212 and the patient interface module (catheter interface 1204).
(4) Therefore it is understood that connector (1012 at the proximal end of the catheter) is configured to connect the plurality of wires (databus 1010’ modified as discussed above regarding claim 1) to the patient interface module (catheter interface 1204), at least in a communicative manner, in order for those data signals that control the imaging and therapy to get from the computer system 1214 to the plurality of wires (databus 1010’) via hardware interface 1212 and the patient interface module (catheter interface 1204), and ultimately to the controller 1102 to control and/or measure signals from the ultrasound transducer and/or pressure transducer.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kohler in view of Corl-1, Corl-2, and Eberle et al., US 5,857,974 (hereinafter “Eberle”).
Regarding claim 18
receiving information captured by an ultrasound transducer array (multiple arrays 1008 of cMUTs, Fig. 11; implied by ultrasound imaging, ¶ [0029]; first substrate 600 with arrays of capacitive micromachined ultrasound transducers, Fig. 6B) mounted on a substrate (602, Fig. 6B), wherein the ultrasound transducer array comprises a plurality of ultrasound transducers, wherein the substrate is positioned at a distal portion (implied since the transducer, which is disposed at the distal portion of catheter, is mounted to substrate 602 as shown in Fig. 6B) of a catheter (catheter shaft 1002, Fig. 11) positioned within a vessel of a patient (¶ [0062]);
receiving information captured by a pressure transducer (1104, Fig. 11; ¶ [0029]; 612, Fig. 6B) mounted on the substrate (602, Fig. 6B);
generating communication signals representing the information from the ultrasound transducer array and from the pressure transducer (“In another embodiment the at least one integrated circuit comprises circuitry for performing ultrasound imaging using the at least one array of capacitive micromachined ultrasound transducers while heating the target zone. The ultrasound imaging may in some embodiments be performed onboard in the integrated circuit. In other embodiments the data acquired from the capacitive micromachined ultrasound transducers may be sent out on the data bus.” ¶ [0076]) at a controller (integrated circuit 1102, Fig. 11; since the integrated circuit 1102 is interposed between the pressure transducer 1104/ultrasound transducer 1008 and the data bus 1010’, and communication signals of representing information captured by the ultrasound transducer and information captured by the pressure transducer are transmitted from the integrated circuit 1102 over the data bus 1010’, the ordinarily skilled artisan would have understood that such communication signals had to have been somehow generated at the integrated circuit in order for the integrated circuit to communicate such information captured by the ultrasound transducer/pressure transducer over the data bus as communication signals as discussed below), wherein the pressure sensor is in communication with the controller via a conductive segment (line connecting pressure sensor 1104 to controller 1102, Fig. 11 is understood to be a conductive segment), wherein the pressure sensor is positioned distal of the ultrasound transducer array (see Fig. 11) such that a portion of the plurality of the conductive segments is located proximate to the ultrasound transducer array as the conductive segment extends between the controller and the pressure sensor (see Fig. 11 which illustrates a portion of the conductive segment as being proximate to (i.e., close to or nearby) the ultrasound transducer array); and
transmitting, over a plurality of wires (data bus 1010’, Fig. 11; ¶ [0075]; it is implied that the bus is made of a plurality of wires: “In some embodiments the power cable and the data bus are incorporated together. For instance DC power may be supplied along the data bus in some embodiments. A higher frequency data could be transmitted along the same wires.” ¶ [0075]) extending from the controller to a proximal portion of the catheter, the communication signals representing both the information captured by the ultrasound transducer array (implied by ultrasound imaging, ¶ [0029] ; “In another embodiment the at least one integrated circuit comprises circuitry for performing ultrasound imaging using the at least one array of capacitive micromachined ultrasound transducers while heating the target zone. The ultrasound imaging may in some embodiments be performed onboard in the integrated circuit. In other embodiments the data acquired from the capacitive micromachined ultrasound transducers may be sent out on the data bus.” ¶ [0076]) and information captured by the pressure sensor (implied from ¶ [0028] which states “Integrating temperature, pressure and flow sensors into the CMUT catheter would be much easier since the same signal chain can be used in essence” ; the signal chain used for the CMUT is the data bus, thus using “the same signal chain” as the CMUT for the pressure sensor means using the data bus) from the controller carried on the catheter to a user interface (1214 via 1204 and 1212, Fig. 12).

Kohler does not teach that the conductive segment is a plurality of conductive segments, let alone that the substrate comprises the plurality of conductive segments.
Corl-1 teaches a substrate (77, Figs. 4-11) comprising a plurality of conductive segments (92, Figs. 8-11), and a pressure sensor (92a, Figs. 8, 11, and 12; ¶ [0052]) mounted on the substrate (see Fig. 11) and in communication with a controller (29, Fig. 1) via the plurality of conductive segments (92a is connected to 92 which is connected to 106/107 which is connected to 29 via 26, 27, and 28, Figs. 1, 4, 5, 8, 12).
Corl-1 teaches that the schematic/wiring for the pressure sensor by using a plurality of conductive segments (i.e., three conductive segments for signal out(+), common, and signal out(-), Fig. 12) as shown in Fig. 12 allows for temperature “It can be seen that the two resistors 92a connected as shown form a half bridge one of the resistors responds positively to pressure change and the other resistor responds negatively to a pressure change. Thus, as a pressure is supplied to the diaphragm 79, one resistor increases in value and the other resistor decreases in value to provide a voltage change. By applying the same current to both resistors at the same time, temperature effects can be measured because temperature change will affect both of the resistors in the same way so that the pressure measurements can be compensated for any changes in temperature which are sensed by the resistors 92a. The changes in resistivity caused by the temperature changes in the resistors will cancel each other out because of the half bridge configuration used. In connection with FIG. 12 it can be seen that with the use of three leads it is possible to obtain temperature compensation by utilizing a half-bridge configuration for the pressure sensor.” ¶ [0052]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kohler such that the conductive segment is a plurality of conductive segments and that that substrate comprises the plurality of conductive segments, as taught by Corl-1; and the ordinarily skilled artisan would have been motivated to make this modification in order to compensate for temperature effects on the pressure sensor.
The modified Kohler invention does not teach the controller is mounted on the substrate.
Corl-2 in the same field of endeavor (intravascular ultrasound), teaches an intravascular ultrasound device, comprising:
a substrate (flex circuit substrate 212 of ASIC/MEMS hybrid assembly 146, Fig. 10, ¶ [0054]) coupled (via epoxy 148, Fig. 10) to a distal portion of a flexible elongate member (housing 116, Fig. 10; “the ASIC 144 and MEMS 138 are mounted together on a flex circuit substrate 212 to form an ASIC/MEMS hybrid assembly 146, which is then mounted in the housing 116 and secured in place with epoxy 148 or other bonding agent” ¶ [0054]);
a controller (ASIC 144, Fig. 10) mounted on the substrate (“the ASIC 144 and MEMS 138 are mounted together on a flex circuit substrate 212 to form an ASIC/MEMS hybrid assembly 146” ¶ [0054]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Kohler invention such that the controller is mounted on the substrate, as taught by Corl-2; and the ordinarily skilled artisan would have been motivated to make this modification in order to structurally support the controller and provide electrical connections thereto.
Further, the modified Kohler invention does not teach that substrate is positioned around the distal portion of the catheter.
Eberle in the same field of endeavor (i.e., intravascular ultrasound catheters) teaches a catheter (e.g., 78b, Fig. 12) positioned within the with a vessel of a patient (e.g., see Fig. 12 which illustrates a catheter positioned within the aorta 82 and coronary artery 72). Further, Fig. 13 illustrates an ultrasonic imaging device including a probe assembly 84 positioned around a distal portion of the catheter positioned within the coronary artery 72.
flex circuit 2, “The ultrasound transducer assembly comprises a flex circuit 2, to which the other illustrated components of the ultrasound transducer assembly are attached” col. 4, lines 63-65) with transducer elements (8) mounted thereon. The substrate (2) is then wrapped around the catheter (lumen tube 18) as shown in Figs. 2-4.
The ordinarily skilled artisan would have recognized that by wrapping the substrate around the catheter distal portion, an imaging having 360° field of view can be easily obtained eliminating the need to be able to rotate the ultrasound transducer around a longitudinal axis of the catheter.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Kohler invention such that the substrate is positioned around the distal portion of the catheter, as taught by Eberle; and the ordinarily skilled artisan would have been motivated to make this modification in order to image the blood vessel with a 360° field of view without needing to rotate the ultrasound transducer around a longitudinal axis of the catheter.

Regarding claim 19, Kohler modified by the teachings of Corl-1, Corl-2, and Eberle as discussed above teaches the invention of claim 18; but does not teach that the receiving the information captured by the ultrasound transducer array and the receiving the information captured by the pressure array are performed simultaneously.
Corl-1 teaches simultaneous pressure and velocity measurements (¶ [0010]); further that the velocity measurements and the pressure measurements are made with Doppler ultrasound transducer ¶ [0054]) and a pressure sensor (pressure sensor ¶ [0054]) respectively. In this sense, Corl-1 can be considered to teach receiving information captured by an ultrasound transducer and receiving information captured by a pressure sensor performed simultaneously.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Kohler invention such that receiving information captured by an ultrasound transducer and receiving information captured by a pressure sensor are performed simultaneously, as taught by Corl-1; and the ordinarily skilled artisan would have been motivated to make this modification in order to make ultrasound and pressure real-time measurements.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kohler in view of Corl-1, Corl-2, and Eberle as applied to claim 18 above, and further in view of Millett et al., US 2014/0180032 A1 (hereinafter “Millett”).
Regarding claim 20, Kohler modified by the teachings of Corl-1, Corl-2 and Eberle discussed above teaches the invention of claim 18; but does not teach that said transmitting the communication signals representing both the information captured by the ultrasound transducer and the information captured by the pressure transducer comprises transmitting signals in real time as the information captured by the ultrasound transducer and the information captured by the pressure transducer is received from the ultrasound transducer and the pressure transducer.
Kholer does teach a computer memory (1220, Fig. 12) which is used to store data.
¶ [0034]) using various sensors of devices 108/110 such as an ultrasound transducer (¶ [0043]) and a pressure transducer (¶ [0048]). These data are received at PIM 112/114 and then transmitted as communication signals to imaging system 101 such as via a data bus (¶ [0035]). For example, Millett teaches at ¶ [0043]: “The sensing catheter 150 is activated, and signals are passed between the catheter 150 and components of the system 100 such as the PIM 112 and/or the imaging system 101 of FIG. 1A. In the example of an IVUS sensing catheter 150, signals sent from the IVUS PIM 112 to one or more ultrasound transducers cause the transducers to emit a specified ultrasonic waveform. Portions of the ultrasonic waveform are reflected by the surrounding vasculature and received by a one or more receiving transducers of the catheter 150. The resulting echo signals are amplified for transmission to the IVUS PIM 112. In some instances, the PIM 112 amplifies the echo data, performs preliminary pre-processing of the echo data, and/or retransmits the echo data to the imaging system 101. The imaging system 101 aggregates and assembles the received echo data to create an image of the vasculature for display.”
Millet further teaches collecting and storing (but not processing) the data in real-time in order to free up real-time resources while ensuring that the data is available for later evaluation (¶ [0123]).
In this sense, Millett can be considered to teach transmitting communication signals (e.g., signals representing both the information captured by an ultrasound transducer and information captured by a pressure transducer) in real-time as the information captured by the ultrasound transducer and the information captured by the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Kohler invention such that the transmitting the communication signals representing both the information captured by the ultrasound transducer and the information captured by the pressure transducer comprises transmitting signals in real-time as the information captured by the ultrasound transducer and the information captured by the pressure transducer is received from the ultrasound transducer and the pressure transducer and then store (but not process) the communication signals in real-time, as taught by Millett; and the ordinarily skilled artisan would have been motivated to make this modification in order to free up real-time resources while ensuring that the communication signals are available for later evaluation.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kohler in view of Corl-1, Corl-2, and Eberle as applied to claim 18 above, and further in view of da Franca “Analog-to-Digital Conversion” Wiley Encyclopedia of Electrical and Electronics Engineering 1999 (hereinafter da Franca).
claim 21, Kohler modified by the teachings of Corl-1, Corl-2, and Eberle as discussed above teaches the invention of claim 18; but does not teach converting analog signals received from one of the pressure transducer and ultrasound transducer into digital signals prior to transmitting.
Da Franca teaches that analog-to-digital converts are commonly used to interface between analog and digital components to form mixed analog-digital VLSI systems (Abstract). For example, Da Franca teaches converting analog signals from an element (signal Vin) into digital signals (b1, b2, … bN) prior to transmitting (see Fig. 1 in which transmitting is represented by arrows in the figure).
It would have been obvious to one having ordinary skill in the art to converting analog signals received from one of the pressure transducer and ultrasound transducer into digital signals prior to transmitting because it would have merely involved applying a known technique (converting analog signals from an element into digital signals prior to transmitting, as taught by da Franca) to a known device (method or product) ready for improvement (i.e., transmitting of the one of the pressure transducer and ultrasound transducer as discussed above regarding claim 18) to yield predictable results (e.g., a digital interface between the controller and the proximal portion of the catheter).
The ordinarily skilled artisan would have been motivated to make this modification because a digital interface is generally less susceptible to minor interference/noise than an analog interface.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kohler in view of Corl-1 and Corl-2 as applied to claim 1 above, and further in view of Proudian et al., US 4,917,097 (hereinafter “Proudian”).
Regarding claim 22, Kohler modified by the teachings of Corl-1 and Corl-2 as discussed above teaches the invention of claim 3. Kohler further teaches that the pressure transducer is in direct communication with the controller (evidenced by a direct line between the pressure transducer 1104 and the controller 1102 in Fig. 11); but does not teach that a plurality of slave controllers coupled to the distal portion of the flexible elongate member and in communication with the controller, wherein the transducer array is in communication with the controller via the plurality of slave controllers.
Proudian teaches a plurality of slave controllers (one of chips 54 is the “master chip” while the remaining chips 54 are “slave chips”, col. 13, lines 15-49) coupled to a distal portion (24) of a flexible elongate member (see Fig. 6 which illustrates chips 54 coupled to the distal portion 24 of the catheter) and in communication with controller (the master chip as discussed above reads on a controller), wherein the transducer array is in communication with the controller via the plurality of slave controllers (col. 11, line 59 – col. 14, line 3).
The ordinarily skilled artisan would have recognized because of the master-slave relationship which functions similar to a multiplexor/demultiplexor, the number of wires in cable 28 need not be equal to the number individually addressable transducer elements in the transducer array, thereby reducing the size of the cable; otherwise, the number of individually addressable transducer elements in the array can be increased without requiring a larger cable with more wires.
.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Kohler in view of Corl-1 and Corl-2 as applied to claim 3 above, and further in view of Eberle.
Regarding claim 23, Kohler modified by the teachings of Corl-1 and Corl-2 as discussed above teaches the invention of claim 3. Kohler further teaches the pressure transducer (612, Fig. 6B) is mounted to a distal end of the substrate (602, Fig. 6B). Kohler further teaches that the substrate is a flex circuit (¶ [0020], [0023], [0024]). In this sense, Kohler can be considered to teach that the pressure transducer is mounted to a distal end of the flex circuit. Further, the pressure transducer is communicatively coupled to the controller as discussed above regarding claim 1; but does not teach that this is via a plurality of conductive traces, let alone formed in the flex circuit.
pressure sensor assembly 76, Figs. 3-8) communicatively coupled to a controller (29, Fig. 1, ¶ [0037]) via a plurality of conductive leads (107, Figs. 4-8).
Corl-1 further teaches at ¶ [0052]: “A schematic of the wiring for the pressure sensor assembly 76 is shown in FIG. 12. The two generally U-shaped portions 92a on opposite sides of the diaphragm 79 are represented as resistors and are connected to the, three leads 107 in the manner shown. One of the first of the outside leads 107 is "SIGNAL OUT" (+) and the second or other outside lead is "SIGNAL OUT" (-) and the third or middle lead is a common lead as shown. This pattern makes it possible to not cross leads and has the third lead going up the middle or center of the die or the diaphragm structure 77. It can be seen that the two resistors 92a connected as shown form a half bridge one of the resistors responds positively to pressure change and the other resistor responds negatively to a pressure change. Thus, as a pressure is supplied to the diaphragm 79, one resistor increases in value and the other resistor decreases in value to provide a voltage change. By applying the same current to both resistors at the same time, temperature effects can be measured because temperature change will affect both of the resistors in the same way so that the pressure measurements can be compensated for any changes in temperature which are sensed by the resistors 92a. The changes in resistivity caused by the temperature changes in the resistors will cancel each other out because of the half bridge configuration used. In connection with FIG. 12 it can be seen that with the use of three leads it is possible to obtain temperature compensation by utilizing a half-bridge configuration for the pressure sensor. Alternatively, a more precise temperature compensation can be provided by directly measuring the two resistances, and then solving the mathematical equations which relate temperature and pressure to the two sensor resistances.”
It would have been obvious to one having ordinary skill in the art to further modify the modified invention of Kohler such that the pressure transducer is communicatively coupled to the controller via a plurality of conductive leads, as taught by Corl-1; and the ordinarily skilled artisan would have been motivated to make this modification in order to obtain temperature compensation for the pressure sensor by utilizing the half-bridge configuration as discussed above.
Eberle teaches communicative coupling of elements such as a transducer (8, Fig. 1) to a controller (6, Fig. 1) via a plurality of conductive traces (see Fig. 1a) formed in a flex circuit (2, Fig. 1). Embodying the conductive leads as conductive traces formed in the flex circuit, as taught by Eberble, enables them to be sufficiently conductive while maintaining relative flexibility and resiliency so that they do not break during re-shaping of the flex circuit into a cylindrical shape such as shown in Fig. 2 (col. 5, lines 23-36).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified invention of Kohler such that the plurality of conductive leads are embodied as a plurality of conductive traces formed in the flex circuit, as taught by Eberle; and the ordinarily skilled artisan would have been motivated to make this modification in order to enable the conductive leads (modified to be conductive traces formed in the flex circuit) to be sufficiently conductive while maintaining relative flexibility and resiliency so that they do not break during re-shaping of the flex circuit such as into a cylindrical shape.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Kohler in view of Corl-1, Corl-2, and Proudian as applied to claim 22 above, and further in view of Davies et al., US 2014/0180072 A1 (hereinafter “Davies”).
Regarding claim 27, Kohler modified by the teachings of Corl-1 and Corl-2 as discussed above teaches the invention of claim 3. Kohler further teaches that the controller is configured to directly control operation of the pressure sensor (implied by the direction connection between the pressure sensor and the controller as shown in Fig. 11); but does not teach that the controller is configured to only indirectly control, via the plurality of slave controllers, operation of the ultrasound transducer array.
Davies teaches a master controller (504a, Fig. 5) that controls operation of the ultrasound transducer array (502, Fig. 5) but not directly (there are no direction connections between the transducer elements 410 of array 502 and the master controller 504a, Fig. 5). Rather, the control is indirectly via a plurality of slave controllers (504b, Fig. 5); see ¶ [0051].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the Kohler invention such that the controller only indirectly controls, via the plurality of slave controllers, operations of the ultrasound transducer array, as taught by Davies; and the ordinarily skilled artisan would have been motivated to make this modification in order to redistribute the load of the transducer control in a true master-slave relationship.

Response to Arguments
Applicant's arguments filed 1/14/2021 have been fully considered but they are not persuasive.
Applicant argues by way of the amendment that Kohler doesn’t teach that the pressure sensor is positioned distal of the ultrasound transducer array on the substrate such that a portion of the plurality of conductive segments are located proximate to the ultrasound transducer array as the plurality of conductive segments extend between the controller and the pressure sensor however this is taught by a combination of Kohler and Corl-1 as discussed above in the rejection of claim 1.  Examiner respectfully refers Applicant to the above rejection of claim 1 for an explanation as to how the combination meets the limitation.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958.  The examiner can normally be reached on Monday - Friday, ~9AM-5PM Pacific.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLIN T. SAKAMOTO/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is noted that the ordinarily skilled artisan would understand the limitation “the plurality of wires comprises only three wires or only four wires” to require three or four wires (because the limitation recites “three wires” or “four wires”), while excluding more than four wires such as five, six, seven, etc. wires (because the limitation recites “only three wires or only four wires”), but not precluding the possibility of other components or elements besides additional wires themselves such as insulation, coatings, etc. (because the limitation recites “comprising”).